Name: COMMISSION REGULATION (EEC) No 3017/93 of 29 October 1993 extending Regulation (EEC) No 695/93 adopting safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  international affairs;  fisheries;  marketing
 Date Published: nan

 30 . 10 . 93 Official Journal of the European Communities No L 270/55 COMMISSION REGULATION (EEC) No 3017/93 of 29 October 1993 extending Regulation (EEC) No 695/93 adopting safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries products concerned continues to be precarious ; whereas in that context a renewed increase in the volume of direct landings could cause serious disturbances likely to jeopar ­ dize the objectives of Article 39 of the EEC Treaty ; Whereas it is necessary, therefore, to extend the applica ­ tion of Regulation (EEC) No 695/93, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 24 (2) thereof, Whereas the Commission , acting in accordance with Article 24 of Council Regulation (EEC) No 3759/92, adopted, by Regulation (EEC) No 695/93 ('), as last amended by Regulation (EEC) No 2622/93 (4), safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries ; whereas these measures were justified by the serious disturbances on the Community market for a number of fishery products caused by the volume of direct landings of those products and the diffi ­ culties of disposing of the Community production which the situation caused ; Whereas the information available to the Commission suggests that the Community market equilibrium for the Article 1 Regulation (EEC) No 695/93 is hereby amended as follows : in Article 5, '31 October 1993' is replaced '31 December 1993'. Article 2 This Regulation shall enter into force on 1 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . 0 OJ No L 172, 15 . 7 . 1993, p. 1 0 OJ No L 73, 26. 3 . 1993, p. 36. (4) OJ No L 240, 25. 9 . 1993, p. 9 .